—In an action to, inter alia, compel the defendant Bear Realty Co. to issue a satisfaction of a mortgage, the defendants appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated August 28, 1991, which granted a motion by the plaintiff Congregation Chachmei Sefarad for summary judgment on its first cause of action.
Ordered that the order is affirmed, with costs.
The defendants’ contention that there was never an accord and satisfaction since the amount owed by the plaintiff Congregation Chachmei Sefarad (hereinafter Sefarad) was not disputed is without merit. Sefarad claimed a loss of rent and offset this loss against the amount it owed to the defendant Bear Realty Co. (hereinafter Bear). Thus, Bear’s negotiation of a check submitted by Sefarad, which check contained a notation stating that it represented the "complete bal[ance]” of the amount it owed, constituted an accord and satisfaction. Accordingly, the court properly granted summary judgment as to Sefarad’s first cause of action to compel the issuance of a satisfaction of mortgage (see, Estate of Wilcox v Dry Clime Lamp Corp., 185 AD2d 649; Cantalupo v Spagnolo, 50 Misc 2d 426). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.